DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on July 15, 2022.  As directed by the amendment: claims 1 and 11 have been amended and claims 8 and 18 have been canceled.  Thus, claims 1-3, 5, 7, 9-13, 15, 17, and 19-20 are presently pending in the application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  However, no English language translation of the priority document has been received in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 7-8, 11, 15, and 17-18 are rejected under 35 U.S.C. § 103 as being unpatentable over CN 108436916 to Yang et al (herein Yang) in view of US Pat. Pub. 2019/0160321 to Ozsecen et al (herein Ozsecen).
Regarding claim 1, Yang discloses a balance assistance system (balance device, Para. 27 of the machine translation, a copy of which was previously provided) comprising: a rotating member (flywheel 4, Fig. 2); a first driver connected to the rotating member (motor 8 which is connected to the flywheel 4, Para. 28 line 208, Fig. 2), the first driver being configured to drive the rotating member to rotate (motor 8 drives the flywheel 4, Para. 28 line 208, Fig. 2); a sensing module (angle sensor 5, Fig. 2).  Yang discloses receiving signals from the angle sensor and using the raw data to determine control parameters of the motor; but Yang does not explicitly disclose a processing unit electrically connected to the first driving unit and the sensing module, the processing unit determining a current behavior mode from a plurality of behavior modes according to the sensing signal.
However, Ozsecen teaches a torque generator for an assistive device (Fig. 1) including a processing unit electrically connected to the first driving unit and the sensing module (controller 200 is connected with sensors 240 and motor 24, Fig. 3), the processing unit determining a current behavior mode from a plurality of behavior modes according to the sensing signal (the current activity of user 12 is determined, such as walking, standing or sitting, such that the appropriate amount of torque to assist with the determined activity, Paras. 33 and 118).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control of Yang to include a processing unit as taught by Ozsecen in order to provide fine-tuned control over the driving motor.
Modified Yang further discloses the processing unit receiving a sensing signal from the sensing module (Ozsecen controller 200 receives data from Yang angle sensor 5 to determine tilting, Yang Para. 28), the processing unit controlling the first driving unit to adjust a rotating speed of the rotating member according to the current behavior mode (Ozsecen controller 200 activates the Yang motor 8 to drive the Yang flywheel 4 to generate a reaction torque, Yang Para. 28), wherein when the balance assistance system is powered on, the processing unit controls the first driver to drive the rotating member to rotate by a predetermined initial rotating speed (Ozsecen controller 200 activates Yang motor 8 at an initial speed to apply an appropriate torque or moment to the user, Yang Para. 28 and Ozsecen Para. 33); wherein, when the current behavior mode is a sitting-to-standing mode (Ozsecen determines if the user is standing up, Ozsecen Para. 33), the processing unit controls the first driving unit to reduce the rotating speed of the rotating member from the predetermined initial rotating speed to a predetermined value smaller than the predetermined initial rotating speed (Ozsecen controller 200 drives Yang motor 8 to spin the flywheel 4 at a predetermined speed, Yang Para. 28 line 208, Yang Fig. 2, based on the determined current activity, the Ozsecen controller 200 sends a control signal to Yang motor 8 to either increase or reduce the Yang flywheel 4 based on the sensed angle, Yang Para. 28).
Regarding claim 5, the modified Yang discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Modified Yang further discloses wherein after adjusting the rotating speed of the rotating member to the predetermined value, the processing unit determines whether the current behavior mode has been converted into a standing posture (after Yang motor 8 spins the Yang flywheel 4, Ozsecen controller 200 determines the activity of the user, Ozsecen Para. 33); when the processing unit determines that the current behavior mode has been converted into the standing posture, the processing unit again determines the current behavior mode from the plurality of behavior modes according to the sensing signal (Ozsecen controller 200 constantly determines the current activity of the user, Ozsecen Paras. 33 and 118).
Regarding claim 7, the modified Yang discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Modified Yang further discloses wherein while reducing the rotating speed of the rotating member, the processing unit determines whether the current behavior mode has been converted into a sitting posture (after Yang motor 8 spins the Yang flywheel 4, Ozsecen controller 200 determines the activity of the user, Ozsecen Para. 33); when the processing unit again determines that the current behavior mode has been converted into the sitting posture, the processing unit switches off the first driver and determines the current behavior mode from the plurality of behavior modes according to the sensing signal (Ozsecen controller 200 constantly determines the current activity of the user, not driving the Yang motor 8 when appropriate, Ozsecen Paras. 33 and 118).
Regarding claim 11, claim 11 recites many of the same limitations as those found in claim 1.  For the sake of brevity, only those new limitations appearing here will be addressed below.
Yang discloses a wearable device (balance device is incorporated onto the user’s back, Fig. 1) comprising: a wearable object (backpack 1 contains the balance device).
Regarding claim 15, claim 15 recites essentially the same limitations as those found in claim 5.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 15.
Regarding claim 17, claim 17 recites essentially the same limitations as those found in claim 7.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 17.

Claims 2, 3, 12, and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Yang and Ozsecen, as applied to claim(s) 1 and 11 above, and further in view of US Pat. Pub. 2018/0116897 to Lee et al (herein Lee).
Regarding claim 2, the modified Yang discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Yang, as modified above, does not disclose wherein the sensing module comprises an inertial measurement unit.
However, Lee teaches an apparatus for controlling balance (Fig. 1) including wherein the sensing module comprises an inertial measurement unit (inertial measurement unit 460, which is connected with processor 420, and measures a change in an orientation of balance, Para. 87, Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor of modified Yang to include an inertial measurement unit (IMU) as taught by Lee in order to utilize a well-known sensor type with the expected result of precise, multi-axis velocity and acceleration measurement (Lee Para. 63).
Modified Yang further discloses when the current behavior mode is a moving mode (Ozsecen controller 200 determines the activity of the user, Ozsecen Para. 33), the processing unit determines whether a tilt angle sensed by the inertial measurement unit exceeds a predetermined range (Ozsecen controller 200 receives angle data from Yang angle sensor 5 formed with Lee IMU 460, Yang determines if the tilt angle exceeds a threshold, Yang Para. 33); when the processing unit determines that the tilt angle exceeds the predetermined range, the processing unit controls the first driver to adjust the rotating speed of the rotating member according to a variation of the tilt angle (Yang a signal is sent to motor 8 to drive flywheel 4 when the tilt angle exceeds the threshold, in order to generate a reaction moment, Yang. Para. 33).
Regarding claim 3, the modified Yang discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2.
Modified Yang further discloses wherein after adjusting the rotating speed of the rotating member, the processing unit determines whether the current behavior mode has been converted into a standing posture (Ozsecen determines if the user is standing up, Ozsecen Para. 33); when the processing unit determines that the current behavior mode has been converted into the standing posture, the processing unit again determines the current behavior mode from the plurality of behavior modes according to the sensing signal (Ozsecen controller 200 constantly determines the current activity of the user, Ozsecen Paras. 33 and 118).
Regarding claim 12, claim 12 recites essentially the same limitations as those found in claim 2.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 12.
Regarding claim 13, claim 13 recites essentially the same limitations as those found in claim 3.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 13.

Claims 9 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Yang and Ozsecen, as applied to claim(s) 1 and 11 above, and further in view of US Pat. 10,202,208 to Sanyal et al (herein Sanyal).
Regarding claim 9, the modified Yang discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Yang, as modified above, does not disclose a Page 13 of 17casing and a second driving unit, the rotating member being disposed on the casing, the first driver being disposed in the casing, the second driver being connected to the casing, the processing unit being electrically connected to the second driver, and the second driver being configured to drive the casing to rotate with respect to a first axis.
However, Sanyal teaches a gimbal control (Fig. 1) including a Page 13 of 17casing (see annotated figure below) and a second driver (gimbal drive, annotated figure), the second driver being connected to the casing (gimbal drive is connected on the outside of the casing, annotated figure), the rotating member being disposed on the casing (rotor with flywheel is disposed in the casing, annotated figure), the first driver being disposed in the casing (see annotated figure), and the second driver being configured to drive the casing to rotate with respect to a first axis (gimbal drive rotates the casing, Col. 3 lines 56-60, annotated figure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of modified Yang to include a casing and second driving unit as taught by Sanyal in order to be capable of applying stabilization on multiple axes.

    PNG
    media_image1.png
    506
    646
    media_image1.png
    Greyscale

Annotated Fig. 1a of Sanyal 
Modified Yang further discloses the processing unit being electrically connected to the second driver (Ozsecen controller 200 controls the Yang motor 8 and the Sanyal gimbal drive).
Regarding claim 19, claim 19 recites essentially the same limitations as those found in claim 9.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 19.

Claim 10 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Yang, Ozsecen, and Sanyal, as applied to claim(s) 9 and 19 above, and further in view of US Pat. Pub. 2013/0125667 to Fitz-Coy (herein Coy).
Regarding claim 10, the modified Yang discloses all the claimed limitations, as discussed above with respect to the rejection of claim 9.
Yang, as modified above, does not disclose a bracket and a third driver, the casing being pivotally connected to the bracket, the third driver being connected to the bracket, the third driver being configured to drive the bracket to rotate with respect to a second axis, and the first axis being perpendicular to the second axis.
However, Coy teaches a gimbal control system (Fig. 6) including a bracket (see annotated figure below) and a third driver (annotated figure), the casing being pivotally connected to the bracket (annotated figure), the third driver being connected to the bracket (annotated figure), the third driver being configured to drive the bracket to rotate with respect to a second axis (annotated figure), and the first axis being perpendicular to the second axis (the casing defining an axis generally left-right as viewed in Fig. 7, the bracket defining an axis generally vertical as viewed in Fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the casing of modified Yang to include a bracket and third drive as taught by Coy in order to be capable of applying stabilization in any given direction.

    PNG
    media_image2.png
    580
    770
    media_image2.png
    Greyscale

Annotated Fig. 7 of Coy 
Modified Yang further discloses the processing unit being electrically connected to the third driver (Ozsecen controller 200 controls the Yang motor 8, the Sanyal gimbal drive, and the Coy motor).
Regarding claim 20, claim 20 recites essentially the same limitations as those found in claim 2.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 20.

Response to Arguments
Applicant's arguments with respect to the rejection of claims 1-3, 5, 7, 13, 15, 17, and 19-20 under 35 U.S.C. § 103 have been fully considered but they are not persuasive.  Specifically, Applicant asserts that neither the Yang nor Ozsecen references teach or disclose reducing the rotating speed of the rotating member when the detected activity is a sitting-to-standing mode (see Arguments Page 10 lines 14-28).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The Applicant indicates that Yang simply discloses adjusting the rotating speed of the flywheel based on detected flywheel, but that Yang does not disclose adjusting the rotating speed based on a sitting-to-standing mode (see Arguments page 10 lines 14-19).  The Applicant further indicates that Ozsecen discloses detecting a sitting-to-standing activity and adjusts motors accordingly, but that Ozsecen does not disclose adjusting the rotating speed of a flywheel (see Arguments page 10 lines 21-28).
However, the rejection of independent claims 1 and 11 were based upon the combination of the Yang and Ozsecen references.  Specifically, the Yang reference (which was relied upon to disclose inter alia a tilt angle sensor and adjusting the rotating speed of a flywheel based on the sensor data, see Paras. 7-10 of the final rejection mailed May 23, 2022, and Paras. 7-10 above) was modified by the Ozsecen reference to incorporate the detection of a current activity, such as a sitting-to-standing mode, as a factor for adjusting the flywheel rotation.  Since the Yang device is capable of adjusting the flywheel rotation speed either to increase or decrease, Yang as modified by Ozsecen discloses all the limitations of currently amended claim 1 (which incorporates the subjected matter of cancelled claim 8).  The same arguments apply mutatis mutandis to independent claim 11, which incorporates the subject matter of cancelled claim 18.
Therefore, the rejections of claims 1-3, 5, 7, 13, 15, 17, and 19-20 still stand.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401. The examiner can normally be reached Mon. - Fr. 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785 

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785